Citation Nr: 1011608	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-34 554 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right hand and 
fingers disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the St. 
Petersburg, Florida regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim for service connection for a disability of 
the right hand and fingers.  

This matter was last before the Board in April 2007, at which 
time the claim was remanded for the issuance of a statement 
of the case (SOC).  The SOC was issued in October 2007 and 
thereafter the Veteran submitted a timely substantive appeal.

In January 2010, the Veteran, accompanied by his 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left hand disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Specifically, the Veteran 
submitted a May 2001 statement acknowledging prior denial of 
service connection for a left hand disability, but noting he 
"continued to have problems with both [] hands" and asking 
to be "evaluated on these referenced disabilities."  The 
Board does not have jurisdiction over this issue and it is 
REFERRED to the AOJ for action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that a VA examination, as well as additional 
development of the record, is necessary before the Board may 
proceed to adjudicate the claim.

The Veteran has filed a claim of entitlement to service 
connection for a right hand and fingers disability and, under 
the relevant laws and regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2009).  

The Veteran's service treatment records reflect that he was 
evaluated as normal at time of enlistment in November 1976, 
but an asymptomatic ganglion was observed on his right wrist.  
In March 1984, he sought treatment for complaints of loss of 
strength in his wrist and hand after being "snapped" on the 
wrist by a basketball approximately six (6) weeks earlier; 
the ganglion was again observed on the right wrist.  The 
ganglion was aspirated twice in April 1984 and the Veteran 
underwent a ganglionectomy in June 1984.  A July 1984 
treatment note states that the patient requested re-
evaluation of his condition; the wrist was observed to be 
healing, but a separate July 1984 treatment note states that 
there was decreased range of motion secondary to the ganglion 
removal.  The status post ganglionectomy was noted on a July 
1987 examination.  The Veteran noted the ganglionectomy on a 
October 1991 report of medical history.  

In May 1994, a treatment note reflects treatment for a right 
middle finger injury resulting from a door; the x-ray 
revealed that the distal portion of the finger had been 
avulsed.  In February 1997, the Veteran noted on a self 
report of medical history that he had arthritis in his right 
hand.  His March 1999 retirement examination noted right 
shoulder surgical scars, right shoulder crepitus, and a 
history of surgeries on the right shoulder and right elbow.

Following service, the Veteran was afforded a VA examination 
in December 1999 for claims regarding his right shoulder and 
elbow, and left ankle, heel, and hand.  An x-ray indicated 
that the Veteran's left hand did not show signs of arthritis.

The Veteran was seen again in March 2001 and was observed to 
have decreased motion in his proximal interphalangeal joints 
of his hand (the note does not specify left or right).  An 
August 2001 treatment note reflects a diagnosis of arthritis, 
without specifying the site of arthritis, and reflects that 
the Veteran was seen for his complaints of "increasing 
arthritis symptoms in both hands."  A September 2001 
treatment note shows an assessment of "degenerative 
arthritis, hand," but the note did not reference the right 
or left side.  In November 2001, the Veteran received an x-
ray of his hands; the record reflects the radiologist's 
impression as "mild degenerative changes which have 
minimally progressed since the previous study of the left 
hand."  

A March 2003 note states that the Veteran had a right wrist 
ganglion and a June 2005 note indicates that the 
ganglionectomy occurred in 1978 (the Board observes the 
correct year is 1984).  An April 2007 note indicates that the 
Veteran reported experiencing pain in his hands when opening 
jars.  He stated on an October 2007 VA Form 9 that he was 
taking arthritis medicine for his right hand and fingers.  
The Veteran was afforded another VA examination in January 
2008 for a left shoulder/arm/hand condition; the examiner 
noted, generally, that the Veteran has difficulty with 
buttoning shirts and opening jars.  

At the January 2010 hearing, the Veteran, and his authorized 
representative, clarified that the May 1994 service treatment 
record, pertaining to the avulsed right finger, referred to 
an injury experienced by the Veteran's daughter.  The 
representative stated that the Veteran continues to receive 
VA treatment for a right hand condition and that recent 
treatment records show assessment for a neurological syndrome 
(carpal tunnel) and evidence of a possible relationship 
between a current right hand disability and the service-
connected right shoulder disability.

Under VA's duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 3.159(c)(4) 
(2008); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As the Veteran, through his authorized representative has 
alleged that additional pertinent VA medical records exist, 
but have not yet been associated with the claims file, VA is 
responsible for gathering those records.  The Board observes 
that the Veteran has been afforded multiple VA examinations, 
but no examination has specifically addressed a right hand 
disability.  As the record reflects that the Veteran has 
shown persistent or recurrent symptoms of a disability since 
service, a medical examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to specifically include 
any records of additional VA 
(specifically from the TAMPA VAMC and any 
other locations identified by the Veteran 
- the record reflects that he is now 
living in Virginia) or private medical 
treatment.  The Veteran must be provided 
with the necessary authorizations for the 
release of any private treatment records 
not currently on file.  The RO/AMC must 
then obtain these records and associate 
them with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2. After the above has been completed, 
the RO/AMC must schedule the Veteran 
for a VA examination at an appropriate 
facility to determine the etiology of 
any current disability of the right 
hand and fingers.  The following 
considerations will govern the 
examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he has 
arthritis, carpal tunnel syndrome, 
or any other right hand/fingers 
disability as the direct result of 
service, as the result of in-service 
aggravation -beyond the natural 
progression- of any pre-existing 
condition (specifically the right 
wrist ganglion), or as a result of a 
service-connected disability 
(specifically the right shoulder 
disability);

c.  Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should 
discuss any evidence of record which 
might bear on the etiology of any 
current disability of the right hand 
and fingers.

d. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
right hand and fingers disability.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).









	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



